DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit”, “exposure control unit”, and “focus control unit” in claim 1, “determination unit” in claim 17, “communication unit” and “focus control unit” in claim 20, “communication unit” and “diaphragm control unit” in claim 22, “determination unit” in claim 31, “communication unit” in claim 32, “determination unit” in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "each focus lens position".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "each zoom lens position".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 22 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Pub. No. 20180224721).
Regarding claim 22, Pan discloses:
An image pickup accessory detachably attachable to an image pickup apparatus (interchangeable lens 100 is detachably mounted on the camera body 200 along with teleconverter 300, par. 37, 79-82), the image pickup accessory comprising:
a communication unit configured to communicate with the image pickup apparatus (lens-side communication unit 150 of the interchangeable lens 100 where body-side communication unit 250 performs signal transmission and reception (communication) to and from the lens-side communication unit 150 of the interchangeable lens 100 according to a command of the body-side CPU 220, par. 78);
a diaphragm and an optical member (diaphragm 108 and focus lens 106 (additionally teleconversion lens 302 of teleconverter 300, par. 80) where interchangeable lens 100 includes an imaging optical system 102 (a zoom lens 104, a focus lens 106, and a diaphragm 108), par. 50);
a diaphragm control unit configured to control the diaphragm (diaphragm control unit 118 controls a diaphragm area of the diaphragm 108 according to a command from the lens-side CPU 120, par. 51) based on a request for diaphragm control received from the image pickup 
a memory unit configured to store optical information (flash ROM 126 is a nonvolatile memory that stores firmware or lens data of the interchangeable lens 100 downloaded from the camera body 200 or acquired via a recording medium or a network, a serial number (individual identification information) of the interchangeable lens 100, and the like, par. 53),
wherein the communication unit transmits the optical information to the image pickup apparatus (lens data is transmitted to the camera body 200, par. 125-132, 144).
While Pan discloses using a F-number in par. 75 as diaphragm information for the system, Pan is silent with regards to wherein as the optical information, the memory unit stores at least one of first information on a relationship between a diaphragm position and a variation in a light amount during the diaphragm control, second information corresponding to the diaphragm position, and third information corresponding to the diaphragm position and light transmittance of the image pickup accessory.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include transmitting diaphragm/aperture information, such as a f-number (which Pan discloses using in par. 75) from an optical accessory to a camera body.  This is advantageous in that a camera body processor can use the f-
Regarding claim 26, Pan further discloses:
		an optical member is an optical element (focus lens 106, par. 50)
While Pan discloses focus lens 106 as an optical element, Pan is silent with regards to the transmittance varies from a center toward a radial direction.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using lenses that include a transmittance varies from a center toward a radial direction, such as vignetting.  This is advantageous in an image captured with a vignette lens the attention of a viewer can be drawn to a center of the image as the image is brighter in the center than the outside.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmittance varies from a center toward a radial direction.
Regarding claim 27, Pan further discloses:
optical member is detachably attachable to the image pickup accessory (interchangeable lens 100 is mounted alone on the camera 
wherein the communication unit transmits a signal indicating detachment or attachment of the optical member to the image pickup apparatus (based on voltages of terminals B05 and B09 that are changed by the act of mounting the teleconverter and lens the body-side CPU is made aware of mounting/attachment, par. 101-103, where lens-side communication unit 150 performs communication with the camera body 200 and the teleconverter 300 via a plurality of signal terminals provided on the lens mount 160, par. 55).
Regarding claim 28, Pan further discloses:
in the image pickup accessory, the optical member is replaceable with a plurality of optical members having different characteristics (individual identification information of a teleconverter is transmitted meaning there can be multiple different teleconverters, par. 119),
wherein the memory unit stores the optical information on each of the plurality of optical members which are replaceable (the serial number of the teleconverter 300 included in the received teleconverter identification information is acquired (step S406), and the serial number (combination identification information) unique to the combination of the interchangeable lens 100 and the teleconverter 300 is generated and transmitted to the camera body 200, par. 127, where flash ROM 126 stores lens data, par. 53), and

Regarding claim 29, Pan further discloses:
communication unit transmits the optical information at a time the image pickup accessory is attached to the image pickup apparatus, or transmits the optical information at predetermined timing in response to a request from the image pickup apparatus (when the interchangeable lens 100 and teleconverter 300 are mounted the identification information is acquired by the body-side CPU, par. 129).
Regarding claim 30, Pan further discloses:
memory unit stores, as the optical information, optical information on a combination of the image pickup accessory and each of a plurality of intermediate accessories of different types (the serial number of the teleconverter 300 included in the received teleconverter identification information is acquired (step S406), and the serial number (combination identification information) unique to the combination of the interchangeable lens 100 and the teleconverter 300 is generated and .

Allowable Subject Matter
Claims 1-3, 6-19, 20, 21, and 32-35 allowed.
Regarding claim 1, no prior art could be located that teaches or fairly suggests an image pickup apparatus to which an image pickup accessory is detachably attachable, the image pickup accessory having a focus lens and a diaphragm, the image pickup apparatus comprising: a communication unit configured to communicate with the image pickup accessory; a focus control unit configured to control driving of the focus lens based on a defocus amount, wherein the communication unit transmits a request for diaphragm control to the image pickup accessory, wherein the communication unit receives first information on a relationship between a diaphragm position and a variation in a light amount during the diaphragm control, second information corresponding to the diaphragm position, and third information corresponding to the diaphragm position and light transmittance of the image pickup accessory, wherein the exposure control unit controls the exposure based on the first information and the second information, and wherein the focus control unit controls the driving of the focus lens based on the defocus amount calculated based on the third information, in combination with the rest of the limitations of the claim.
Claims 2, 3, and 6-19 depend on claim 1 and therefore are allowed.
Claims 4 and 5 depend on claim 1 and would be allowable if amended in a way to overcome the 35 USC 112 rejections above.

Claim 21 depends on claim 20 and therefore is allowed.
Regarding claim 32, no prior art could be located that teaches or fairly suggests an intermediate accessory attachable between an image pickup apparatus and an image pickup accessory including a diaphragm and an optical member, the intermediate accessory comprising: wherein the communication unit transmits information specifying a type of an intermediate accessory to the image pickup apparatus, wherein the communication unit receives information specifying a type of the image pickup accessory from the image pickup apparatus, wherein as the optical information, the memory unit stores at least one of first information on a relationship between a diaphragm position and a variation in a light amount during diaphragm control, second information corresponding to the diaphragm position, and third information corresponding to the diaphragm position and light transmittance of the image pickup 
Claims 33-35 depend on claim 32 and therefore are allowed.

Claims 23-25 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, no prior art could be located that teaches or fairly suggests third information is information corresponding to an F- number based on pupil intensity distribution, in combination with the rest of the limitations of the claim.
Regarding claim 24, no prior art could be located that teaches or fairly suggests third information is information corresponding to an F- number based on depth of field, in combination with the rest of the limitations of the claim.
Regarding claim 25, no prior art could be located that teaches or fairly suggests optical member is a member in which a variation in the diaphragm position caused by the diaphragm control is not equivalent to at least one of a variation in the light amount, a variation in pupil intensity distribution, and a variation in depth of field, in combination with the rest of the limitations of the claim.
Regarding claim 31, no prior art could be located that teaches or fairly suggests 
 determination unit configured to determine whether or not the memory unit stores the optical information on the combination of the image pickup accessory and each of the plurality of the intermediate accessories, wherein the communication unit transmits a determination result by the determination unit to the image pickup apparatus, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697